Morrison, C. J., concurring:
I concur in the conclusion that there should be an election of municipal officers within and for the City and County of San Francisco in September of the present year, but upon the question whether or not the act of 1881 applies to said city and county, I express no opinion, as I do not deem it necessary to pass upon that question in this case. I also concur in the opinion of Mr. Justice Sharpstein that neither the Assessor nor Police Judges are to be elected this year.